UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 02-7576



In Re:   MAURICE MACK,

                                                          Petitioner.



         On Petition for Writ of Mandamus.    (CA-01-3981)


Submitted:   January 16, 2003             Decided:   February 4, 2003


Before WILKINS and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Maurice Mack, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Maurice Mack filed this petition for a writ of mandamus

seeking an order directing the district court to rule on his Motion

for Judgment on the Pleadings filed on February 5, 2002.   On April

16, 2002, the magistrate judge recommended denying Mack’s Motion

for Judgment on the Pleadings. Although the motion is still pending

in district court, there has been recent, significant action in the

case.

     The writ of mandamus is a drastic remedy and should only be

granted in those extraordinary situations when no other remedy is

available.    In re: Beard, 811 F.2d 818, 826 (4th Cir. 1987).   We

find that there has been no undue delay in the district court.   We

therefore deny the petition for mandamus relief.   We grant Mack’s

motion to proceed in forma pauperis. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                   PETITION DENIED




                                 2